Fourth Court of Appeals
                                San Antonio, Texas
                                     January 15, 2014

                                   No. 04-12-00358-CV

                         George T. CHANEY and Medina County,
                                      Appellants

                                              v.

                       Simon CAMACHO and Felipe CAMACHO,
                                   Appellees

                From the 38th Judicial District Court, Medina County, Texas
                             Trial Court No. 11-03-20524-CV
                       Honorable Stephen B. Ables, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

     The court has considered Appellant's Motion for Rehearing En Banc, and the motion is
DENIED.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2014.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court